Dixon, C. J.
I concur in the decision, and agree that Lewis took no title by the tax deeds; but I place my j udgment upon different grounds from those stated in the opinion of Mr. Justice DowNeb, and at the same time I am not prepared to assent to some of his conclusions. I think Lewis, as the owner of the equity of redemption, could not receive and hold the certificates of sale as liens upon the mortgaged premises. A man cannot have a lien upon his own estate, unless, under peculiar circumstances, it is kept alive by a court of equity. The lien of the certificates, and all interest under them, was merged upon the transfer to Lewis, or upon his acquiring the title to the mortgaged premises. The title to the certificates and the lands being united in the same person, the lands were practically redeemed. It terminated the sales, and restored the estate exactly as it was before the sales took place, except that the taxes for which the sales were made were satisfied. As the successor of the mortgagor, the transfer of the certificates to Lewis was in effect the same as if they had been transferred to the mortgagor himself before Lewis purchased. No valid deed could therefore be issued. It was like a redemption by the successor in interest of a judgment debtor, which does not have the effect of transferring to him the rights of the purchaser at the sale. Warren v. Fish, 7 Minn., 432; Rutherford v. Newman, 8 id., 47.
I am not prepared to say that there was anything in the relations of Lewis as mortgagee before foreclosure and sale, nor *356as purchaser in possession afterwards, the lien of tbe certificates not having been extinguished, which would have precluded him from acquiring and holding a tax title against the plaintiff upon any sale for taxes levied and assessed before he purchased and took possession. It will be found, on examination of the adjudged cases, that the turning point in all of them was, the obligation of the party setting up the tax title to pay the taxes. If he was under such obligation, either from having been in possession and liable to pay the taxes at the time of assessment, or from their having been properly assessed against him, or by reason of any covenant or promise to the party against whom he claimed the title, the deed in such cases has been held unavailing. It is void because it was obtained in violation of the duty of the person claiming title under it. But the mere purchase of the premises from the mortgagor or owner after the assessment and sale and before redemption, or possession of them at the expiration of the time for redeeming, imposes no obligations to pay or redeem (Gardiner v. Gerrish, 23 Maine, 46); and it seems that proof alone of possession, even at the time of the levy and assessment, raises no presumption that the party possessed was liable to pay the taxes, and that a deed to such a party is prima facie valid. Blakeley v. Bestor, 13 Ill., 708. Lewis was under no obligation to pay the taxes. He was not bound to keep them down either for his own protection or that of the mortgagor, or of the first mortgagee (Williams v. Townsend, 31 N. Y., 415); and consequently he might, under a properly executed deed, have acquired a title valid both as against the mortgagor and first mortgagee, unless there was something in the nature of his purchase at the foreclosure sale which forbade it. If, for example, the certificates had remained in the hands of a stranger, who had in good faith taken title under them and then conveyed to Lewis, the title so acquired would have been good as against the first mortgage, unless the circumstance of his purchase at the foreclosure sale would have prevented. Is any such effect to be ascribed to that pur-*357cbase? It is said that he purchased subject to the tax liens and to the lien of the first mortgage, and thus became the holder of an estate or fund out of which those hens were to be primarily satisfied. To a certain extent this is no doubt true; but is it so far true as that he assumed any personal obligation to pay the taxes or the first mortgage ? If, instead of purchasing at the foreclosure sale, he had bought the premises of the mortgagor, paying the full value, with no deductions for the taxes or the first mortgage, it would hardly have been contended then, I think, that he might not have acquired title by tax deed which would have been effectual as against the lien of the first mortgage. If, on the other hand, he had purchased of the mortgagor agreeing to pay the taxes and the first mortgage as part of the consideration money, there would have been no doubt as to his personal liability to pay them, and he could have acquired no title by tax deed as against the first mortgage. Is his purchase at the foreclosure sale to be regarded as a purchase of the latter kind ? Or may it not be said to have been a question of diligence between creditors, his interest being clearly antagonistic to that of the first mortgagee, and that he purchased intending to take the chances of defeating the lien of the first mortgage by tax deed, in case the first mortgagee, who had the right to redeem and thus protect himself, should fail to do so, but should allow the title to become absolute against him ? I am not ready to say that the latter is not the correct view of the transaction, and certainly not that the former is.
Cole, J.
On reflection, I am inclined to hold that the purchase of the tax certificate by Lewis, under the circumstances, was a practical redemption.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded for further proceedings.